Citation Nr: 1602273	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include due to herbicide exposure.

2. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 until October 1967, with confirmed service in the Republic of Vietnam. The Veteran died in January 2013. The appellant in this case is his surviving widow. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 and August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

As noted above, the Veteran died in January 2013.  In April 2014, the appellant was determined to be eligible for substitution. See 38 U.S.C.A. § 5121A(a)(1). Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.

In a November 2015 correspondence, the appellant withdrew her previous request for hearing. As such, the Board finds that the appellant's previous request for a hearing has been withdrawn and will proceed accordingly. 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran's current COPD is causally related to, or was aggravated by, active service.

2. The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1. The criteria for service connection for COPD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

2. The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Notice was provided to the deceased Veteran in July 2009 and August 2011.

VA has a duty to assist the appellant in the development of the claims. The claims file includes service treatment records (STRs), VA medical records, records considered by the Social Security Administration (SSA) and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

An opinion has not been obtained in connection with the claim of service connection for COPD, but the Board finds such is not warranted.  There is no event, injury, or disease occurred in service, or evidence establishing that COPD manifest during an applicable presumption period and no indication that the COPD or symptoms may be associated with the Veteran's service or with another service-connected disability.  Thus, there is no duty to obtain an opinion in connection with that claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

A VA opinion on the claim for TDIU was obtained in September 2011.. The Board finds that adequate VA examinations/opinions have been provided. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate these claims has been obtained.

Legal criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a). 

If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  COPD is not among the diseases listed at 38 C.F.R. § 3.309(e). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

COPD

While the VA has conceded the Veteran's exposure to herbicide, COPD is not a disease listed for presumptive service connection. However; as explained above direct causation may still be established. As such, the Board will focus its discussion on direct service connection in regard to the claim.

The appellant avers that the Veteran had COPD as a result of active service. There is evidence that he was diagnosed and treated for COPD. (See January 2006 VA private medical record). There is no evidence, however, that the Veteran experienced of was treated for breathing problems during service.  Reports of September 1965 enlistment examination and October 1967 separation examination are silent for any pertinent defects, diagnoses or significant history.  On the Report of Medical History signed by the Veteran at separation, he indicated "no" to whether he had now or ever had asthma or shortness of breath.  

On his claim for compensation, he reported a date of onset of COPD in 2004.  Neither he nor the appellant averred that the condition started prior to that, other than the broad claim "it is due to service."  There is no indication of COPD prior to that date in the numerous treatment records.  

In the present claim, there is no competent and credible clinical and/or lay evidence which supports a finding that the Veteran's COPD was causally related to, or aggravated by, active service. In addition, there is no continuity of symptomatology which supports a causal relationship between COPD and active service. The earliest clinical evidence of a COPD is in 2005, approximately 38 years after the Veteran separated from service. (See September 2005 VA medical record). While almost four decades absent of treatment may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the appellant may sincerely believe that the Veteran's COPD is causally related to active service. However; there is no clinical evidence that the Veteran's COPD is causally related to active service. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the lungs and COPD for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356   (1991).

During the pendency of this appeal the Veteran was service connected for coronary artery disease (CAD), at 60 percent disabling. As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. 38 C.F.R. § 4.16(a). As noted above, the Veteran had on service-connected disability rated as 60 percent disabling. Thus, the Board finds that the Veteran met the scheduler criteria during the pendency of this appeal.

An August 2010 VA medical examination reflects that the Veteran conceded that his heart condition did not affect his work as a truck driver. Rather, the Veteran's activities of daily living were limited due to the feeling of pressure in his chest and shortness of breath on exertion. The examination reflects the Veteran was unable to do light yard work without getting shortness of breath.

In a September 2011 VA medical examination, the examiner concluded that although the Veteran has COPD, which contributes to his disability, he also had recurrent chest pain thought to be due to his service-connected CAD. The examiner opined that the Veteran would have been unable to secure and maintain substantially gainful physical employment; however, sedentary employment was not affected.

The Board acknowledges that the Veteran was awarded disability benefits from the SSA. However, the claims folder reflects that the disability award was primarily due to COPD.

The Board notes that prior to his death, the Veteran was unemployed; however, the claims folder does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected CAD. The Veteran did not allege that he lost his job due to his service-connected disability. Rather, the claims folder reflects that the Veteran's nonservice-connected COPD did not affect his work as a truck driver. (See August 2010 VA medical examination). Additionally, while employed, the claims folder does not reflect that any concessions were made to the Veteran due to his service connected disability. Further, the evidence does not reflect that the Veteran's service-connected disability impaired his ability to obtain or maintain substantial gainful employment. Based on the above, the Board finds that TDIU is not warranted.

The preponderance of the evidence is against the appellant's contention that the Veteran's service-connected disability was of such severity, as to preclude his participation in substantially gainful employment. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include due to herbicide exposure, for accrued benefits purposes is denied.

Entitlement to TDIU, for accrued benefits purposes is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


